•' "OPINION DENYING PETITION TO REHEAR
CARNEY, J.
On April 22, 1966, this Court announced an opinion, affirming the decree of the lower Court. The appellant, Mrs. Nina Comatsos, has filed a petition to rehear.
The appellant insists that this Court failed to consider .her contention that the deeds in question were acknowledged by Mr. Comatsos on July 1, 1958, before Mr. Cyphers, the American Consul in Greece, and that they were reaffirmed by Mr. Comatsos before Mr. Cyphers on 'July 22, 1958, and hence became validated under the authority of Hinton v. Robinson (1963) 52 Tenn.App. 1, 364 S.W.2d 97. This contention was made in the brief filed by'.appellant before this Court and considered by us. However, we made no mention of it in our opinion. Hinton v. Robinson involved the validity of a deed executed by an. elderly woman after she had been adjudged to be mentally incompetent. Shortly after she executed the deed the Court decree adjudging her to be mentally incompetent was vacated because of lack of personal service. This Court, speaking through Judge Humphreys, held that it was unnecessary to determine whether Mrs. *315Potts was mentally incompetent at the time she executed the deed because the evidence showed affirmatively that she subsequently ratified and confirmed the former deed with full knowledge of its provisions and of the legal effect of said deed.
Mr. Comatsos executed separate deeds to the two parcels of real estate located in Memphis, Tennessee. The deeds were each dated July 1,1958, and bore an acknowledgment before Mr. Cyphers of date July 1, 1958. Each of these deeds recited a consideration of $10.00 cash in hand paid and other good and valuable consideration. These two deeds were recorded in the Register’s office of Shelby County, Tennessee, after Mr. Comatsos died. We were in error in our former opinion when we stated that these deeds were acknowledged on July 22, 1958.
Also introduced in the record were two documents entitled “Real Estate Sales Contract” each dated July 1, 1958. In one document Mr. Comatsos contracted to sell to Mrs. Comatsos the property located on Madison Avenue in Memphis, Tennessee, at a price of $49,990. In the other real estate contract he contracted to sell the property located on Latham Street to Mrs. Comatsos for $9,990. These two real estate contracts were acknowledged on July 22,1958, by Mr. and Mrs. Comatsos before Mr. Cyphers but they were never recorded in the Register’s office of Shelby County, Tennessee. The rule of ratification as expressed in Hinton v. Robinson, supra, does not apply in the case at bar. Mr. Comatsos was 69 years of age and debilitated both in mind and body on July 1, 1958. The same mental domination and control which Mrs. Comatsos held over Mr. Comatsos on July 1, 1958, continued on through July 22, 1958. Therefore, the first *316ground of the petition to rehear is respectfully overruled.
The second ground of the petition to rehear is that the Court incorrectly applied T.C.A. Section 27-303 which provides for an appeal de novo by this Court with a presumption of correctness of the decree of the lower Court. Appellant cites in support of this ground the case of Town of Alamo v. Forcum-James, 205 Tenn. 478, 327 S.W.2d 47. We have reread Town of Alamo v. ForeumJames and fail to see its applicability. In Alamo v. For-cum-James the appellant insisted that the Court of Appeals should not have reviewed the case de novo with a presumption of correctness under T.C.A. Section 27-303 but should have reviewed the case as a jury case and affirmed the Chancellor if there was any material evidence to support the decree below. The Supreme Court held that the Court of Appeals properly applied T.C.A. Section 27-303 which carried only a presumption of the correctness of the decree of the Court below. We applied the same rule to the case at bar and we think properly so. Therefore, the second ground of the petition to rehear is respectfully overruled and the petition to rehear denied.
Solicitor for appellant has also filed by separate document of date May 10,1966, a motion requesting the Court to permit her to continue receiving one-third of the net monthly rentals pending the final disposition of this cause. In our opinion announced April 22, 1966, we ordered these payments discontinued as, of that date. Since we have denied the petition to rehear as above set out,, wo think our order discontinuing payment of one-third of the monthly rentals should stand. The motion to allow the continuance of the monthly payments will also be denied.
*317Solicitors for appellees have filed of date May 12, 1966, a motion to require Mrs. Comatsos to pay rent at the rate of $75.00 per month for the further occupancy of the apartment at 1524-26 Latham Street, Memphis, Tennessee, or in the alternative to vacate said premises immediately. They have asked for an immediate writ of possession and procedendo to the lower court. Even though this court has rendered judgment adverse to the interests of Mrs. Comatsos and has denied her petition to rehear, she has the legal right to petition the Supreme Court of Tennessee for writ of certiorari. While we have denied her motion for the continuance of the payment of one-third of monthly rentals, we think it inequitable to require her to vacate the premises and find another place to live pending action by the Supreme Court on her petition for certiorari. Accordingly, the motion of the appellees will be denied. Our opinion of date April 22, 1966, and the decree entered thereon will be modified so as to provide that Mrs. Comatsos may continue occupancy of the apartment at 1524-26 Latham Street, Memphis, Tennessee, until final action by the Tennessee Supreme Court on her petition for certiorari or until the time shall have expired within which she may legally file a petition for certiorari. She will be charged in the final settlement of the estate at the rate of $75.00 per month for occupancy as provided by decree of the lower court. The costs of the petition to rehear, the petition to continue monthly payments and the petition for writ of possession will be taxed one-half to Mrs. Comatsos and one-half to the appellees.
Judge William P. Puryear of the Middle Section of this Court, who sat by interchange in the place of Presiding Judge Avery, has concurred in all of this *318opinion except the last paragraph relating to the writ of possession. By written consent, argument on the petition for the writ of possession was heard on May 26, 3966, before Judges Carney and Bejach. Judge Bejach concurs in this entire opinion.
Bejach and Puryear, JJ., concur.